Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that County Court erred in refusing to permit defendant to use records of the victim’s participation in a drug rehabilitation program to cross-examine the victim. The scope of cross-examination is generally subject to the sound discretion of the Trial Judge (People v Ocasio, 47 NY2d 55, 60). The victim admitted on cross-examination that she had used cocaine prior to the attack, that she smoked marihuana on the night of the attack and that she used public assistance money to buy drugs. Under those circumstances we conclude that the court did not abuse its discretion. (Appeal from Judgment of Monroe County Court, Marks, J. — Rape, 1st Degree.) Present —Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.